                                                                                                                                                      I
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagel ofl
                                                                                                                                                     II
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)


               Jhonny Adalberto Elias-Gonzalez                                   Case Number: 2:19-mj-11542

                                                                                 James Anthony Johnson
                                                                                 Defendant's Attorney


REGISTRATION NO. 91733298                                                                                 FILED
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint               DEC - 2 2019
                                          --------------+----------------
      was found guilty to count(s)
      after a plea of not guilty.                                                           SOUTHERN DISTRICT OF CALllfOf;INnl
      Accordingly, the defendant is adjudged guilty of such count(s), wh·                               lve the foU0 1Niag                 ):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                 -------------------
•    Count(s)
                  -----------------
                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be


                             X
imprisoned for a term of:

                                    TIME SERVED                                 _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 2, 2019
                                                                         Date of Imposition of Sentence



                                                                         ~~
                                                                         HOORABLERUTHB        EZMoNTENE
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         2: 19-mj-11542
